       Case 2:20-cv-00030-JRG Document 14 Filed 02/11/20 Page 1 of 3 PageID #: 453


AO 440 (Rev. 06/12) Summons in a Civil Action


                                        United States District Court
                                                                           for the

                                                               Eastern District of Texas


                Huawei Technologies Co. Ltd.



                              Plalnliff(s)
                                   V.                                                Civil Action No. 2:20-cv-00030
Verizon Communications, Inc.. Verizon Business Network Services, Inc.,
Verizon Enterprise Solutions LLC,CcIIcoPartnership d/b/a Verizon
Wireless, Inc., Verizon Data Services LLC, Verizon Business Global, LLC,
and Verizon Services Corp.


                             Defendant(s)


                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant's nameand address) Verlzon Data Services LLC
                                             do Registered Agent
                                             CT Corporation System
                                             1999 Bryan St., Suite 900
                                             Dallas, Texas 75201



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting theday you received it)— or 60days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)— you must serve on the plaintiffan answer to theattached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                             Bradley W, Caldwell
                                             CALDWELL CASSADY CURRY P.C.
                                             2121 N. Pearl St., Suite 1200
                                             Dallas, Texas 75201



           Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                        CLERK OF COURT



Date:                   2/6/20                                                           ^ tiOajul£) A.
                                                                                                  Signature ofClerk or DeputyClerk

                                                                              m
        Case 2:20-cv-00030-JRG Document 14 Filed 02/11/20 Page 2 of 3 PageID #: 454


AO 440 (Rev. 06/12) Summons in aCivll Aciion (Page 2)

 Civil Action No. 2:20-cv-00030


                                                           PROOF OF SERVICE
                     (This seclion should not hefiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (nameof individual and lille, if any)
 was received by ine on (date)


           • I personally served the summons on the individual at (place)
                                                                                                                      ;or


           • 1left the summons at the individual's residence orusual place ofabode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           •     1 served the summons on (name ofindividual)                                                                  , who is

               designated by lawto accept service of process on behalfof (name oforganization)
                                                                                 on (dale)                            ;or


           O I returned the summons unexecuted because                                                                             ;or


           • Other (specify):




            My fees are $                          for travel and $                  for services, for a total of $         0,00




            I declare under penalty of perjury that this information is true.


  Date:
                                                                                             Server's signature



                                                                                         Primed name and title

                        ** SEE ATTACHED*'
                         ***AFFIDAVIT***
                                                                                             Server's address


  Additional infonnation regarding attempted service, etc:
            Case 2:20-cv-00030-JRG Document 14 Filed 02/11/20 Page 3 of 3 PageID #: 455

                                     UNITED STATES DISTRICT COURT
                                                           for the
                                              EASTERN DISTRICT OF TEXAS

       HUAWEI TECHNOLOGIES CO., LTD                         §


                           PIaintiff(s),                    §
       V.                                                   §            Civil Action No. 2:20-CV-00030
                                                            §
       VERIZON COMMUNICATIONS, INC, ET                      §
       AL                                                   §
                  Defendant(s).                             §

                                               RETURN OF SERVICE

    Came to my hand on Thursday, February 6,2020 at 10:40 AM,
    Executed at: 1999 BRYAN STREET, STE 900, DALLAS, TX 75201
    within the county of DALLAS at 11:37 AM, on Thursday, February 6,2020,
    by delivering to the within named:

                                           VERIZON DATA SERVICES, LLC

    By delivering to its Registered Agent, CT CORPORATION SYSTEM
    By individually and personally delivering to Authorized Agent,TERRITHONGSAVAT
    a true copy ofthis

               SUMMONS IN A CIVIL ACTION and ORIGINAL COMPLAINT with EXHIBITS A
                                                 THROUGH F attached


    having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Tracy Edwards who after being duly sworn
onoath states: "My name isTracy Edwards. I am a person not less than eighteen (18) years of age and I am competent to
make tiiis oath. I am a/T^ident of the State of Texas. I have personal knowledge of the facts and statements contained
herein and aver that ^h\s true an^orrect. Iam not aparty to nor related or affiliated with any party to this suit. 1have
no interest^n the ou/come ofthe/sut. -I have never been convicted of a felony or of a misdemeanor involving moral
turpitude, i                Hh the   re> as Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes as
they appl|       servio      cess.   ar\ certified by the Judicial Branch Certification Commission to deliver citations and
other not                   itrict, C ouaty
                                          and Justice Courts in and for the State ofTexas in compliance with rule 103 and
501.2 of




        TruQ'E       l^ards- PSC 1872 -Exp 03/31/20                                     IComSiJiE     ^
           served    specialdelivery.com


    Subscribed and Sworn to by Tracy Edwards, BeforeMe, the undersigned authority, on this
   '^T^^ay ofFebruary, 2020.
                                                                  Notary Public in and for the State of Texas
